UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [Missing Graphic Reference] FORM10-Q (Mark One) ýQuarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2011 oTransition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission File No.0-18958 [Missing Graphic Reference] Groen Brothers Aviation, Inc. (Exact Name of Registrant as Specified in Its Charter) Utah 87-0489865 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2640 West California Avenue Salt Lake City, Utah 84104-4593 (Address of principal executive offices, including zip code) (801) 973-0177 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNo ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoý As of February 14, 2012, there were 171,416,289 shares of the Registrant’s common stock, no par value per share, outstanding. GROEN BROTHERS AVIATION, INC. FORM 10-Q FOR THE QUARTER ENDED DECEMBER 31, 2011 PART I - Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II - Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. (Removed and Reserved) Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 30 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements GROEN BROTHERS AVIATION, INC. Condensed Consolidated Balance Sheets Assets December 31, June 30, (Unaudited) Current assets: Cash $ $ Accounts receivable, net of allowance of $7,000 - - Related party accounts and notes receivable Prepaid expenses Total current assets Property and equipment, net Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Bank overdraft - Accrued expenses Notes payable and current portion of capital lease obligations Related party notes payable Series B 15% cumulative redeemable non-voting preferred stock, no par value, 50,000,000 shares authorized, 48,144 and 46,660 shares issued and outstanding, respectively Total current liabilities Long-term liabilities: Accrued expenses Deferred revenue Long-term debt and capital lease obligations Related party long-term debt Dealer deposits Total liabilities Stockholders’ deficit: Series A convertible preferred stock, no par value, 50,000,000 shares authorized, 1,400,000 shares issued and outstanding Common stock, no par value, 500,000,000 shares authorized, 171,416,289 shares issued and outstanding Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements 3 GROEN BROTHERS AVIATION, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended December 31, Six Months Ended December 31, Revenues $ $ - $ $ Costs and expenses: Cost of sales Research and development General and administrative expenses Total costs and expenses Loss from operations ) Other income (expense): Related party interest income - - Gain on extinguishment of debt Interest expense ) Series B preferred stock interest expense ) Total other income (expense) Loss before income taxes ) Income tax benefit - Net loss $ ) $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding – basic and diluted See accompanying notes to condensed consolidated financial statements 4 GROEN BROTHERS AVIATION, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization expense Stock options and warrants issued for interest expense - Stock options issued for services - Stock-based compensation Interest expense accrued on Series B preferred stock Interest expense added to debt principal Gain on extinguishment of debt ) ) (Increase) decrease in: Prepaid expenses ) Increase (decrease) in: Accounts payable ) ) Accrued expenses Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the issuance of debt Repayment of debt and capital lease obligations ) ) Redemption of Series B preferred stock ) - Increase in bank overdraft Net cash provided by financing activities Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ See accompanying notes to condensed consolidated financial statements 5 GROEN BROTHERS AVIATION, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1.Basis of Presentation Organization and Consolidation The unaudited condensed consolidated financial statements include the accounts of Groen Brothers Aviation, Inc. (the “Company”) and its wholly owned subsidiary, Groen Brothers Aviation USA, Inc. (“GBA USA”), and include all adjustments (consisting of normal recurring adjustments) which are, in the opinion of management, necessary to present fairly the financial position as of December 31, 2011 and the results of operations and cash flows for the three months and six months ended December 31, 2011 and 2010.The results of operations for the three months and six months ended December 31, 2011 are not necessarily indicative of the results to be expected for the full fiscal year ending June 30, 2012. Basis of Presentation and Going Concern Uncertainty The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern.Because of the lack of significant operating revenues, recurring operating losses, negative cash flows from operations, the excess of current liabilities over current assets, significant past due obligations, and the stockholders’ deficit, there is substantial doubt about the Company’s ability to continue as a going concern. At December 31, 2011, we had total current liabilities of $169,396,000 and current assets of $66,000, resulting in a working capital deficiency of $169,330,000.At December 31, 2011, we had a total stockholders’ deficit of $178,073,000. The Company has ceased production of the SparrowHawk, and currently is seeking to transfer the SparrowHawk and its technology to a joint venture (“JV”) to produce fully-assembled light gyroplanes.Groen Brothers Aviation International, LLC, (“GBA LLC”) a wholly owned special purpose subsidiaryof the Company, and Guangzhou Suntrans Aviation Science and Technology Co., Ltd. (“Suntrans”), a company incorporated under the laws of the People’s Republic of China (“PRC”), entered into a Cooperative Joint Venture Contract (the “Agreement”) dated effective as of November 14, 2010 that provides for the establishment of Foshan Suntrans-Groen Aviation Co., Ltd. (the “Joint Venture”) to assemble, manufacture, sell and provide related services for the Company’s SparrowHawk Gyroplane Program, including the most advanced version of the SparrowHawk aircraft developed to date, the SparrowHawk III. The Joint Venture Agreement provides that it will only come into force upon approval by the Chinese Examination and Approval Authority (“CEAA”) in accordance with applicable law and if such approval is not granted, the Agreement shall be null and void.Further, if such approval has not been obtained and a Business License for the Joint Venture issued within 180 days of the date of signature of the Agreement, the parties shall jointly consult to determine whether to continue with the formation of the Joint Venture and, if after a period of 30 days the parties cannot agree upon a common action to be taken, then either party shall have the option to deem the Agreement void and of no effect by giving written notice to the other party.The 180 day period from date of signature was reached on May 14, 2011 and the 30 day period on June 13, 2011, and as of the submission of this Report, the Company had not received any confirmation that the Business License had been issued.As a result, both parties are free to initiate steps that could lead to abrogation of the agreement.Although as of the date hereof, neither party has chosen to take any such step, we can give no assurance that the parties will obtain approval from the CEAA to establish the Joint Venture or that the implementation will ever take place. 6 The gyroplane technology capabilities of the Company, through the use of advanced software applied to the versatility of composite materials for rotorcraft, have led to the initial design by the Company of a new six passenger seat (plus pilot) aircraft, preliminarily named the Hawk 6, and now renamed the ArrowHawk.The Company believes this gyroplane aircraft extends and enlarges the commercial market potential of the Company’s smaller four-passenger Hawk 4 gyroplane, previously manufactured as a pre-production aircraft and currently flying for concept demonstration purposes to parties interested in the ArrowHawk.We believe that the ArrowHawk can offer economic and performance advantages over competitive aircraft types for such applications as tour operations and pipe/power line patrol.In parallel with the ArrowHawk, the Company has undertaken the initial design of a smaller two-seat gyroplane, named the ShadowHawk, using comparable technology to that of the ArrowHawk and intended for aerial observation for both commercial and public agency usage. As of the date of this Report, the Company is seeking funding to finalize the design and certification of both the ArrowHawk and ShadowHawk for commercial production.For this purpose the Company exhibited a full scale model of the ArrowHawk at the China International Aviation & Aerospace Exhibition in November 2010.Shortly prior to the Exhibition, in October 2010, the Chinese State Council, Central Military Commission, approved the “low-altitude airspace management reform guidance” that indicated an impending relaxation of regulations limiting the use of private and other commercial aircraft in China.We believe that as a result, business interest in the development of commercial flight industry in China has been significantly stimulated.In this environment the Company’s exhibit of the ArrowHawk at China’s major Airshow attracted substantial notice, including an invitation for Mr. David Groen to be a keynote speaker at the “China International General Aviation Summit” in Shanghai in April 2011. This Conference, held in association with the Civil Aviation Administration of China (“CAAC”), dealt directly with “Opportunities and Challenges under China’s low-Altitude Airspace.”The positive response to Mr. Groen’s address to the Conference on the utility of runway-independent gyroplanes has encouraged our belief that gyroplanes such as the ArrowHawk, ShadowHawk, and SparrowHawk can take advantage of the new Chinese regulations. In this context, several Chinese parties subsequently approached the Company to explore an interest in cooperation in the development of the Company’s ArrowHawk, ShadowHawk and other advanced gyroplane and gyrodyne products for commercial use.The Company held meetings with two such parties and, in each case in 2011, as previously reported, signed a non-binding Memorandum of Understanding (or equivalent agreement) (hereafter “MOU”) with those parties.Both MOUs envisage the potential development of civil gyroplanes using more advanced technology than that permitted by the Company’s SparrowHawk JV for which Chinese governmental approval is awaited. Consequently, neither MOU, nor any future joint venture agreement emerging from them related to advanced technology gyroplanes (“ATGJV”) should be in conflict with the Company’s SparrowHawk JV agreement As both MOUs allow for entry of other participants into any future ATGJV based on those MOUs, the Company and its investors have continued to identify potential additional partners, both in Asia and Europe that might bring further strategic and financial resources to such an ATGJV. Meetings with such potential parties have taken place during the period of this Report.There can be no assurance that these MOUs, as contemplated or expanded, or any other activities will enable the Company to be successful in obtaining the necessary funding for its gyroplane programs. The Company has completed work on Phase I of a contract with the U.S. Defense Advanced Research Projects Agency (“DARPA”) where it served as prime contractor to design a proof of concept high speed, long range, vertical takeoff and landing aircraft.This modern rotorcraft, named the “Heliplane” by DARPA, is an intended demonstration vehicle for future gyrodynes to be used in combat search and rescue roles.The Company was subsequently engaged by Georgia Institute of Technology (“GT”) as a subcontractor for rotor system work for Phase IB of the DARPA contract, with final payment received from GT in September 2009.As of the date of this report, DARPA has not yet announced funding for Phase II and the future involvement of the Company in the DARPA contract is not anticipated. 7 As noted in our Form 10-K for the fiscal year ended June 30, 2011, the Company is a member of the Vertical lift Consortium (“VLC”) established by the Department of Defense to provide opportunities for small VTOL research and development companies to develop VTOL platforms.The Company continues to advocate its Heliplane technology through the VLC and other avenues, but there is no assurance that these efforts will be successful. The Company’s continuation as a going concern is dependent on attaining profitable operations, obtaining additional outside financing and/or restructuring its debt obligations, including its Series B Preferred Stock.During the past three fiscal years, we have funded losses from operations primarily from the issuance of debt to related parties (current shareholders and lenders of the Company).Currently, we have no significant source of operating revenues, and will require additional outside funding to develop and sustain our future operations. In order to repay our debt obligations in full or in part when due, we will be required to raise significant capital from other sources.Alternatively, we will be required to negotiate further extensions of the Series B Preferred Stock maturity date and our notes payable, as we have accomplished in the past.There is no assurance, however, that we will be successful in these efforts. Included in current liabilities and the working capital deficiency at December 31, 2011 is a $48,144,000 Series B Preferred Stock obligation.The holders of the Series B Preferred Stock (the “Series B Holders”) have agreed to extend the redemption date of the Series B Preferred Stock from time to time and the current redemption date is March 31, 2012, or such later date as agreed to in writing by at least 80% of the Series B Holders. During 2006 and 2007, we obtained debt financing from the Series B Holders in the aggregate principal amount of $4,400,000 (the “2006/2007 Notes”).The 2006/2007 Notes provide for the payment of simple interest at the rate of 36% per annum.The maturity date for the 2006/2007 Notes has been extended from time to time and currently is March 31, 2012. In October 2008, as part of a Note Purchase Agreement between the Company and the Series B Holders, we issued short-term interest bearing notes in the principal amount of $36,962,000 in satisfaction of the accrued and unpaid dividends on the Series B Preferred Stock through October 9, 2008 (the “Dividend Notes”).Because we had paid such dividends in kind by issuing additional shares of Series B Preferred Stock, the issuance of the Dividend Notes resulted in the redemption of $36,962,000 of Series B Preferred Stock.The Dividend Notes provide for the payment of interest at the rate of 15% per annum, compounded quarterly, and had an outstanding balance of $59,456,000 at December 31, 2011.The maturity date for the Dividend Notes has been extended from time to time and currently is March 31, 2012. The Note Purchase Agreement, as amended, provides for the periodic sale by the Company to the lenders of short-term promissory notes in the aggregate principal amount of up to $16,000,000 to provide the Company with operating capital, as specified in the draw requests for such notes (the “Note Purchase Notes”).The draw requests must be approved by the lenders.Through December 31, 2011, the lenders had purchased notes under the Note Purchase Agreement in the aggregate principal amount of $15,707,000 and the proceeds had been used by us to cover our minimum operating cash needs.In addition, a total of $5,500,000 of the proceeds was used to partially redeem the Series B Preferred Stock.The Note Purchase Notes provide for the payment of simple interest at the rate of 15% per annum.The maturity date for the Note Purchase Notes has been extended from time to time and currently isMarch 31, 2012. Substantially all assets of the Company, including its intellectual property, have been pledged as collateral for the Company’s debt. 8 There can be no guarantee or assurance that we will be successful in our ability to generate income from operations, or to raise capital at favorable rates or at all.The condensed financial statements do not include any adjustments that might result from the outcome of this uncertainty. Reclassifications Certain amounts in the condensed consolidated financial statements for the three months and six months ended December 31, 2010 have been reclassified to conform to the presentation for the three months and six months ended December 31, 2011. Note 2:Loss per Common Share The computation of basic net loss per common share is computed using the weighted average number of common shares outstanding during each period.The computation of diluted net loss per common share is based on the weighted average number of shares outstanding during the period plus common stock equivalents which would arise from the exercise of stock options and warrants outstanding using the treasury stock method and the average market price per share during the period, as well as common shares issuable upon the conversion of debt to common stock.Common stock equivalents were not included in the diluted loss per share calculation because the effect would have been anti-dilutive. The calculation of the weighted average number of common shares outstanding excludes common shares that have been issued as collateral for certain notes payable to related parties.These collateral shares are restricted and bear a legend prohibiting the holder from selling or transferring the shares at any time.The Company has assigned no value to these shares, and the terms of the notes payable require the holder of the collateral shares to return the shares to the Company when the applicable note and accrued interest are paid in full.At December 31, 2011, the Company had issued 5,350,000 shares of common stock as collateral. Note 3:Stock Based Compensation The Company accounts for stock-based compensation in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 718, Compensation – Stock Compensation.Under the fair value recognition provisions of this statement, stock-based compensation cost is measured at the grant date based on the value of the award granted using the Black-Scholes option pricing model, and recognized over the period in which the award vests.The stock-based compensation expense for the three months and six months ended December 31, 2011 and 2010 has been allocated to the various categories of operating costs and expenses in a manner similar to the allocation of payroll expense as follows: Three Months Ended December 31, Six Months Ended December 31, Cost of sales $
